Title: To Thomas Jefferson from George Hammond, 6 December 1791
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 6th December 1791

As I am extremely solicitous to avoid any misapprehension of my letter of the 30th ulto., I have now the honor of stating to you, in explanation of that part of it, to which you have adverted in yours of yesterday, that, although (as I formerly mentioned, in my first conversations with you, after my arrival in this country) I am not as yet empowered to conclude any definitive arrangement, with respect to the commercial intercourse between the two countries, I still meant it to be understood that I am fully authorized to enter into a negociation for that purpose, and into the discussion of such  principles as may appear best calculated to promote that object, on a basis of reciprocal advantage. I am farther authorized to receive any propositions, which this government may be pleased to make to me upon this subject.—I have the honor to be, with every sentiment of respect and esteem, Sir, your most obedient and most humble Servant,

Geo. Hammond.

